Appeal by an employer and her insurance carrier from an award of compensation to claimant for partial disability from March 31, 1951, to June 30, 1951, at the rate of $12 per week, with pa3rments to continue until there is evidence of a change in claimant’s earnings. Claimant suffered an industrial accident by falling downstairs and received multiple injuries, including a fracture of the right radius, concussion of the brain and a laceration of the scalp. He was sixty-six years of age at the time. There is evidence to sustain a finding of some partial disability which, coupled with claimant’s age, has evidently prevented him from securing employment. The award of $12 a week was the minimum provided by statute (Workmen’s Compensation Law, § 15, subd. 6), unless this amount combined with claimant’s decreased earnings or earning capacity exceeded the wages he was receiving at the time of the accident. While the board made no specific finding that the claimant’s earning capacffy was nil after the accident, we think this fact was implicit under the circumstances disclosed and hence the minimum award was proper. Subdivision 5-a of section 15 provides that the board may fix a ceiling as to earning capacity, where a claimant has no actual earnings, not in excess of 75% of his former full time earnings, but places no floor on the board’s power to fix such capacity. Under the peculiar circumstances the award should be affirmed in this case. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.